70 F.3d 115
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lowell G. FALKE, Plaintiff-Appellant,v.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 94-2000.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1995.

1
Before:  KENNEDY and MOORE, Circuit Judges, and POTTER, District Judge.*

ORDER

2
Lowell G. Falke, a pro se Michigan resident, appeals a district court order affirming the Secretary's denial of his application for social security disability insurance benefits.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Falke filed an application for social security disability insurance benefits alleging that he suffered from nervousness and pain in the back, neck, shoulder, and legs.  Following two administrative hearings, the Administrative Law Judge (ALJ) determined that Falke was not disabled because he could perform a substantial number of jobs in the economy.  The Appeals Council declined to review the ALJ's determination.


4
Falke then filed a complaint seeking review of the Secretary's decision.  A magistrate judge recommended granting summary judgment to the Secretary.  Upon de novo review and over Falke's objections, the district court affirmed the denial of benefits and granted judgment to the Secretary.


5
Upon review, we conclude that there is substantial evidence to support the Secretary's decision.  See Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).  Falke contends that his mental impairment renders him disabled.  However, medical reports establish that Falke engages in numerous daily activities including socializing with friends, cleaning his house, doing laundry, caring for his personal needs, fishing, watching television, driving a car, cutting the grass, and gardening.  Falke is oriented as to person, place, and time.  He has good contact with reality and is able to relate and work with other individuals.  Thus, there is substantial evidence to support the ALJ's finding that Falke is not disabled due to a mental impairment.


6
Falke contends that he satisfies Sec. 12.04 of 20 C.F.R. Part 404, Subpart P, Appendix 1.  However, a review of the medical evidence establishes that Falke does not meet the criteria of either Sec. 12.04(A) or Sec. 12.04(B).  Therefore, he does not meet a listed impairment.


7
Finally, Falke contends that he is disabled due to pain.  However, Falke does not satisfy the second prong of the pain test set forth in Duncan v. Secretary of Health and Human Servs., 801 F.2d 847, 853 (6th Cir.1986).  As Dr. Kim's medical reports show, Falke does not have a condition which would cause disabling pain.


8
Accordingly, we affirm the district court's order.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable John W. Potter, United States District Judge for the Northern District of Ohio, sitting by designation